[Cite as In re N.S., 2022-Ohio-4088.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE: N.S., JR., ET AL.,                     :
                                                             No. 111486
Minor Children                                :

[Appeal by O.S., Mother]                      :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 17, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                      Case Nos. AD20905427 and AD20905428


                                        Appearances:

                 Matthew O. Williams, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.



MICHELLE J. SHEEHAN, J.:

                Appellant O.S. (“mother”) appeals from a judgment of the juvenile court

granting permanent custody of her children N.S. and T.S. to the Cuyahoga County

Division of Children and Family Services (“CCDCFS” or “agency”). Our review

reflects that the juvenile court properly engaged in the two-prong analysis
prescribed by R.C. 2151.414 and that clear and convincing evidence supports the

court’s decision granting permanent custody of the children to the agency. We

therefore affirm.

Background

               On January 19, 2020, mother and N.S. (“father”) engaged in a

physical altercation in the family home in the presence of their children. Father was

subsequently convicted of domestic violence and attempted felonious assault on

June 16, 2020, for the incident and received community control sanctions. The

court ordered father to have no contact with mother.

               Despite the no-contact order, however, mother allowed father access

to the home. On June 19, 2020, CCDCFS filed a “Complaint for Abuse, Neglect and

Temporary Custody to CCDCFS” regarding mother and father’s four children: two

girls, born in 2010 and 2011, respectively, and two boys, N.S. and T.S., born in 2014

and 2016, respectively.1 The children were removed from the home that day,

pursuant to an ex parte telephone order.

              The complaint, subsequently revised, alleged that “mother and father

have engaged in domestic violence when the children were in the home” and mother

allowed father access to the home and to the children as recently as June 16, 2020,

in violation of the no-contact order imposed as a result of father’s domestic-violence

conviction.


1The two girls were ultimately placed in the legal custody of their paternal grandmother
and, therefore, are not the subject of the agency’s subsequent motion for permanent
custody or this appeal.
            In conjunction with the complaint, the agency also filed a motion on

June 19, 2020, for predispositional temporary custody. A magistrate held a hearing

that day and granted the agency’s motion.

            On September 29, 2020, a magistrate held an adjudicatory hearing on

the agency’s complaint. Kawana Johnson, the social worker on the case, testified at

the hearing. Mother stipulated to the allegations of the complaint as amended, and

the court adjudicated N.S. and T.S. as abused and neglected.

            After the adjudication, the parties agreed to proceed immediately to

disposition and the court granted the agency’s motion to incorporate the testimony

from the adjudicatory hearing into the dispositional hearing. The next day, the

magistrate issued a decision and findings of fact, granting temporary custody to

CCDCFS. Mother was found to be engaged in parenting education, substance abuse

treatment, and domestic-violence counseling; father, however, needed to complete

his domestic-violence counseling and anger-management program, and he was

inconsistent with his visits with the children. N.S. was being assessed for speech

delay, and T.S. for special needs. On October 19, 2020, the trial court issued a

judgment entry adopting the magistrate’s decision.

            On June 3, 2021, the trial court granted the agency’s motion for an

extension of temporary custody, after finding a lack of significant progress made by

either parent on their case plan. On June 25. 2021, the agency moved to modify

temporary custody to permanent custody.
Testimony at Permanent-Custody Hearing

            On March 16, 2022, the trial court held a hearing on the permanent-

custody matter. Testifying for CCDCFS were Vanessa Cunningham, a resource

specialist with the Friendly Inn Settlement, where mother’s and father’s visitations

with the children took place; Kaitlyn Shipe, who provided services for the children

regarding their foster care; and Shamara Leonard, the agency’s social worker on the

case.

               The testimony reflects that the children were removed from the home

on June 19, 2020, due to severe domestic violence and the unsafe living condition

of the home. Following the children’s removal, a case plan was developed for mother

to address issues of parenting, substance abuse, mental health, domestic violence,

and housing.

               Mother completed the substance-abuse program and consistently

submitted to urine screens, but she appeared to have relapsed on March 3, 2022.

On that day, she behaved erratically, calling Leonard ten times after work hours.

Mother was crying and screaming and falsely claimed that her children were “in

danger.” Leonard asked her to submit to alcohol testing, but mother failed to do so.

               Regarding mother’s parenting, Cunningham, who knew the family

when they previously stayed at Zelma George Shelter, testified that mother would

get up early in the morning and prepare the bottles for the two boys before she

headed to work. The children were happy with mother. Cunningham considered

her a “good mother,” based on her observation at the family shelter. She was
“shocked” when she learned in October 2020 that the children had been removed.

Cunningham also testified that mother later attended visitations regularly, and she

described the visitations as “peaceful.”

              Leonard testified that mother would bring snacks, food, and birthday

gifts to the visitations. She would play with N.S. and T.S. on the floor or color with

them. Leonard, however, testified that mother struggled with parenting N.S. and

T.S. When the visitations began, N.S., age five at the time, was still not potty-trained.

When mother asked him to use the bathroom, he would start running around and

throwing objects, but he would comply if asked by his eldest sister. The younger

boy, T.S., would throw objects, pull hair, and scratch when he was upset. On

multiple occasions, T.S. pulled mother’s hair and scratched her when she put him in

the van at the end of the visitations and persisted despite being asked to stop the

behavior. Mother failed to engage in the parenting service initially but eventually

completed it in September 2021, although she still had difficulties with N.S. during

the visits.

              Regarding mental health, mother was initially referred to Recovery

Resources but never attended the program. She was later referred to the Jewish

Family Association and completed the program there in July 2021. She was then

referred to the juvenile-court clinic for a mental-health assessment and found to

have severe post-traumatic stress disorder (“PTSD”). The clinic indicated she could

benefit from a mental-health provider specializing in domestic violence. She failed

to engage in the recommended counseling.
              Regarding domestic violence, Leonard testified that, despite mother’s

completion of the initial domestic-violence program, she failed to benefit from it.

Her behavior or mindset have not changed; she continued to blame herself for the

domestic violence and to minimize it. She had indicated that she would stay with

father “no matter what” despite Leonard’s discussion with her regarding the adverse

impact of domestic violence on her children.

              Regarding father, he was observed by the staff at the family shelter to

be verbally abusive to mother. He would also “holler” at the boys after mother left

for work. Although the shelter’s staff did not observe bruises on mother, she had

admitted that father was physically abusive to her.

              Father had visitations with the children initially at the Friendly Inn

Settlement, but he was banned from the facility just one month later after an

incident where he was verbally abusive toward a staff member and threatened to

physically assault her. The agency had to change the venue of the visitations to

Fatima Center. Cunningham testified that, during the visitations, N.S. and T.S.

would not want to stay in the same room with father. T.S. would urinate and act out.

While father interacted well with his daughters, N.S. and T.S. did not want to

interact with him at all.

              Father was convicted of domestic violence and attempted felonious

assault for the domestic-violence incident in January 2020, which ultimately led to

the children’s removal from the home. The testimony at the hearing revealed that
this is not father’s only criminal conviction; he had been convicted in 1992 of

voluntary manslaughter with a firearm specification.

              Both mother and father minimized domestic violence in the family. In

the January 2020 incident, the police arrived in the home to find mother

unconscious. When Leonard asked father about the incident, father claimed mother

was cooking in the kitchen and hit her head and fell, and mother agreed with father’s

version of the event.

              Leonard testified that both of the couple’s daughters had been

diagnosed with PTSD. The younger girl’s doctor noted that she suffered severe

PTSD from “constantly witnessing domestic violence.” Mother, however, denied the

girls ever witnessed any domestic violence.

              Despite the no-contact court order as part of father’s community

control sanctions, the social worker believed mother remained with father. On one

occasion when Leonard visited the home, the social worker saw father’s belongings

in a closet and mother stated that “when we get the kids back, we plan to move to

Florida.”

              Regarding N.S. and T.S., Shipe testified that both were yet to be potty-

trained when the agency took custody of them. They were scared to go in the

bathroom and would be crying and screaming when asked to do so, but the foster

family was able to get them potty-trained. N.S. was diagnosed with autism and

received speech, physical, and occupational therapy. Shipe testified that N.S. has

developed a close relationship with his foster family and was often seen giving them
hugs. T.S. exhibited aggressive behaviors: he would hit, kick, bite, pull hair when

angry, and once scratched his teacher at school. The foster family was able to use

timeouts to address T.S.’s aggressive behaviors. Shipe also observed the brothers to

be very close to each other. While the legal custody of the couple’s daughters was

eventually placed with their paternal grandmother, the agency was unable to find a

relative placement for N.S. and T.S.

              The social worker testified that the agency believes it is in the best

interest of the children for the agency to be granted permanent custody, because

mother continued to minimize domestic violence in the family while maintaining

constant contact with father.

               After the testimony presented by the agency, the children’s guardian

ad litem (“GAL”) made a recommendation for permanent custody. He considered

father “dangerous” and noted that multiple family members suffered PTSD as a

result of father’s abuse of mother, yet mother remained in contact with father and

had asked the court to lift the no-contact order to enable her to tend to father’s health

issues. The GAL also noted that mother appeared to have relapsed, most likely due

to father’s abusive behaviors. The GAL opined that, despite mother’s positive

relationship with her children, she has no ability to protect them.

              On appeal, mother raises the following two assignments of error for

our review:

      I. The trial court abused its discretion committing reversible error
      when it failed to dismiss the CCDCFS’s complaint having failed to hold
      a dispositional hearing within the time allowed law.
      II. The trial court’s termination of appellant’s parental rights is against
      the manifest weight of the evidence.

Time Limitation for Permanent-Custody Hearing

              Under the first assignment of error, mother argues that the hearing

on the agency’s motion for permanent custody, filed on June 25, 2021, must take

place by October 18, 2021, citing R.C. 2151.35 (B)(1).

              R.C. 2151.35(B)(1) governs the procedure after a child is adjudicated

as abused, neglected, or dependent. It states that “[i]f the court at an adjudicatory

hearing determines that a child is an abused, neglected, or dependent child, the

court shall not issue a dispositional order until after the court holds a separate

dispositional hearing.”    The statute further permits the court to hold the

dispositional hearing “immediately after the adjudicatory hearing if all parties were

served prior to the adjudicatory hearing with all documents required for the

dispositional hearing.” Finally, the statute provides that the dispositional hearing

must be held within 90 days after the complaint is filed, but the deadline may be

extended by the court on its own motion or on the motion of any party, for good

cause shown, for 45 days. If the dispositional hearing is not held within the time

limit, the statute provides that the court shall, on its own motion or the motion of

any party, dismiss the complaint without prejudice.

              Here, by the parties’ agreement, a separate dispositional hearing was

held on September 29, 2020, immediately after the children were adjudicated as
abused and neglected. It was held beyond the 90-day time limit but within the 45-

day extension.

              On appeal, mother does not claim that the September 29, 2020

dispositional hearing was not held timely pursuant to R.C. 2151.35(B)(1). Rather,

citing Juv.R. 34(G), she claims the hearing on the agency’s motion is a “dispositional

hearing” and, as such, must be held within 135 days of the motion for permanent

custody filed on June 21, 2021, and, therefore untimely pursuant to

R.C. 2151.35(B)(1).    Mother’s claim in reliance of R.C. 2151.35(B)(1) and

Juv.R. 34(G) lacks merit.

              Juv.R. 34 governs dispositional hearings in juvenile court.

Juv.R. 34(G) concerns modification of temporary order. It states:

      The department of human services or any other public or private
      agency or any party * * * may at any time file a motion requesting that
      the court modify or terminate any order of disposition. The court shall
      hold a hearing upon the motion as if the hearing were the original
      dispositional hearing and shall give all parties and the guardian ad
      litem notice of the hearing pursuant to these rules.

              Citing R.C. 2151.35(B)(1) and the provision in Juv.R. 34(G) stating

“[t]he trial court shall hold a hearing upon the motion as if the hearing were the

original dispositional hearing,” mother argues that because the motion for

permanent custody is to be treated as the “original dispositional hearing,” the 135-

day time limit in R.C. 2151.25(B)(1), applicable for the post-adjudicatory disposition,

should be applied to the motion for permanent custody as well.
               While mother asks us to apply the 135-day time limitation to a hearing

on a motion for permanent custody based on the cited language in Juv.R. 34(G), we

note that R.C. 2151.414 specifically governs the hearing on a motion for permanent

custody: R.C. 2151.414(A)(2) provides that the hearing shall be held no later than

120 days after the agency files the motion for permanent custody, but the court may

continue the hearing “for a reasonable period of time” beyond the 120-day deadline

“for good cause shown.”

              Despite the time limitation, however, R.C. 2151.414(A)(2) expressly

states that the trial court’s failure to comply with the time period “does not affect the

authority of the court to issue any order under this chapter and does not provide any

basis for attacking the jurisdiction of the court or the validity of any order of the

court.” Because of this expressive language, this court has determined that the time

limitation language in R.C. 2151.414(A)(2) is “directory” rather than mandatory —

the language exists “for the assurance of the prompt resolution of child custody

matters,” rather than as a jurisdictional perquisite. In re M.W., 8th Dist. Cuyahoga

Nos. 98214 and 98215, 2012-Ohio-5075, ¶ 21. See also In re B.F., 3d Dist. Marion

Nos. 9-19-77 and 9-19-78, 2020-Ohio-3086, ¶ 6, citing In re M.C., 4th Dist. Scioto

No. 16CA3755, 2016-Ohio-8294, ¶ 14 (“Based on this express language, courts * * *

have held that these time periods are not jurisdictional and that noncompliance with

them do not warrant reversal or dismissal of a permanent custody award”); In re

M.W., 9th Dist. Wayne No. 08CA0020, 2008-Ohio-4499, ¶ 24; and In re B.L., 10th

Dist. Franklin No. 04AP-1108, 2005-Ohio-1151, ¶ 8.
              This court in addition stated in M.W, 2012-Ohio-5071, that the

remedy for a party aggrieved by a trial judge’s delay is to petition an appellate court

for a writ of procedendo to compel the execution of the judge’s duty and,

furthermore, a failure to do so at the trial court constitutes a waiver for purposes of

appeal.   Id. at ¶ 22.    See also In re J.D., 8th Dist. Cuyahoga No. 111039,

2022-Ohio-2677, ¶ 12 (because the time provisions in R.C. 2151.414(A)(2) are

directory only, a litigant must seek a writ of procedendo against the juvenile court if

it fails to comply with the time limitation). A claim of delay predicated on the

directory time provision contained in R.C. 2151.414(A)(2) lacks merit where the

issue is not raised before the trial court and no demonstration is made on appeal

how the delay operated to prejudice a party’s rights. In re B.F. at ¶ 9, citing In re

J.A., 3d Dist. Defiance Nos. 4-16-18, 4-16-19, and 4-16-20, 2017-Ohio-997, ¶ 33; In

re M.G., 5th Dist. Perry No. 16CA18, 2016-Ohio-5256, ¶ 37; In re James, 10th Dist.

Franklin No. 03AP-373, 2003-Ohio-5208, ¶ 39; and In re Allbery, 4th Dist. Hocking

No. 05CA12, 2005-Ohio-6529, ¶ 29.

               Here, the agency filed the motion for permanent custody on June 25,

2021. The trial court did not hold the hearing until March 16, 2022, past the 180-

day deadline. The delay, however, does not require a dismissal of the complaint of

this case as mother claims. The record does not indicate that mother ever raised the

issue before the trial court, and mother has not demonstrated how the delay

prejudiced her rights. Accordingly, we overrule the first assignment of error.
Permanent Custody

               Under the second assignment of error, mother argues the trial court’s

decision awarding custody to CCDCFS is against the manifest weight of the evidence.

Specifically, she maintains that the testimony presented at the permanent-custody

hearing reflects that she is a good mother who cares for her children and the trial

court’s decision is only based on domestic violence committed by her husband.

              We begin our analysis with the recognition that, while a parent’s right

to raise a child is an essential and basic civil right, In re Hayes, 79 Ohio St.3d 46, 48,

679 N.E.2d 680 (1997), children have the right to “parenting from either natural or

adoptive parents which provides support, care, discipline, protection and

motivation.” In re Hitchcock, 120 Ohio App.3d 88, 102, 696 N.E.2d 1090 (8th

Dist.1996).

               Under Ohio’s permanent custody statute, R.C. 2151.414, the juvenile

court’s judgment granting permanent custody must be supported by clear and

convincing evidence. Clear and convincing evidence has been defined as “that

measure or degree of proof which is more than a mere ‘preponderance of the

evidence,’ but not to the extent of such certainty as is required beyond a reasonable

doubt’ in criminal cases, and which will produce in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established.” In re K.H., 119

Ohio St.3d 538, 2008-Ohio-4825, 895 N.E.2d 809, ¶ 42, quoting Cross v. Ledford,

161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus. We will

not reverse a juvenile court’s termination of parental rights and award of permanent
custody to an agency unless the judgment is not supported by clear and convincing

evidence. See, e.g., In re N.B., 8th Dist. Cuyahoga No. 101390, 2015-Ohio-314, ¶ 48;

In re M.J., 8th Dist. Cuyahoga No. 100071, 2013-Ohio-5440, ¶ 24.

Two-Prong Analysis for Permanent Custody

                 R.C. 2151.414 sets forth a two-prong analysis to be applied by a

juvenile court in adjudicating a motion for permanent custody. Under the statute,

the juvenile court is authorized to grant permanent custody of a child to the agency

if, after a hearing, the court determines, by clear and convincing evidence, that any

of the five factors under R.C. 2151.414(B)(1)(a) to (e) exists and, furthermore,

permanent custody is in the best interest of the child under the factors enumerated

in R.C. 2151.414(D)(1).

                 Under the first prong of the permanent-custody analysis, the juvenile

court is to determine if any of the following factors exists: whether the child is

abandoned (R.C. 2151.414(B)(1)(b)); whether the child is orphaned and there are no

relatives   of    the   child   who    are   able   to   take   permanent     custody

(R.C. 2151.414(B)(1)(c)); whether the child has been in the temporary custody of

public children services agencies or private child placing agencies for 12 or more

months of a consecutive 22-month period (R.C. 2151.414(B)(1)(d)); whether another

child of the parent has been adjudicated as abused, neglected, or dependent on three

separate occasions (R.C. 2151.414(B)(1)(e)); or, when none of these factors apply,

whether “the child cannot be placed with either of the child’s parents within a
reasonable    time or should        not be     placed   with   the   child’s   parents.”

(R.C. 2151.414(B)(1)(a)).

               If any of these five factors under R.C. 2151.414(B)(1) exists, the trial

court proceeds to analyze the second prong — whether, by clear and convincing

evidence, it is in the best interest of the child to grant permanent custody to the

agency. R.C. 2151.414(D)(1).

               Here, mother argues the trial court’s decision granting permanent

custody should be reversed because Cunningham’s testimony reflects that she is a

good mother and the presence of domestic violence by father does not support a

grant of permanent custody to the agency. It is unclear, however, whether she is

challenging the trial court’s findings under R.C. 2151.414(B)((1) or 2151.414(D). For

the sake of completeness, we will review the court’s findings under both prongs of

the permanent custody analysis.

      a. R.C. 2151.414(B)(1)

               Here, under the first prong of the permanent-custody analysis, the

trial court found the presence of the R.C. 2151.414(B)(1)(a) factor — that the children

cannot be placed with either mother or father within a reasonable time or should

not be placed with either parent. For this finding, R.C. 2151.414(E) enumerates 15

factors for the trial court to consider. In this case, the trial court found the presence

of (E)(1) and (E)(4) factors. R.C. 2151.414(E) states, in relevant part:

      (E) In determining * * * whether a child cannot be placed with either
      parent within a reasonable period of time or should not be placed with
      the parents, the court shall consider all relevant evidence. If the court
      determines, by clear and convincing evidence * * * that one or more of
      the following exist as to each of the child’s parents, the court shall enter
      a finding that the child cannot be placed with either parent within a
      reasonable time or should not be placed with either parent:

         (1) Following the placement of the child outside the child’s home
         and notwithstanding reasonable case planning and diligent efforts
         by the agency to assist the parents to remedy the problems that
         initially caused the child to be placed outside the home, the parent
         has failed continuously and repeatedly to substantially remedy the
         conditions causing the child to be placed outside the child’s home.
         In determining whether the parents have substantially remedied
         those conditions, the court shall consider parental utilization of
         medical, psychiatric, psychological, and other social and
         rehabilitative services and material resources that were made
         available to the parents for the purpose of changing parental
         conduct to allow them to resume and maintain parental duties.

         ***

         (4) The parent has demonstrated a lack of commitment toward the
         child by failing to regularly support, visit, or communicate with the
         child when able to do so, or by other actions showing an
         unwillingness to provide an adequate permanent home for the
         child[.]

               Regarding (E)(1), while mother completed a parenting program and

some mental-health services, we note that “‘[t]he issue is not whether the parent has

substantially complied with the case plan, but whether the parent has substantially

remedied the conditions that caused the child’s removal.’” In re J.B., 8th Dist.

Cuyahoga Nos. 98566 and 98567, 2013-Ohio-1706, ¶ 139, quoting In re McKenzie,

9th Dist. Wayne No. 95CA0015, 1995 Ohio App. LEXIS 4618,11 (Oct. 18, 1995).

               Our review of the testimony indicates mother failed to substantially

remedy the condition causing the children’s removal despite the agency’s assistance.

The children were removed due to domestic violence in the home in the presence of
the children. The agency referred mother to domestic-violence services. Mother

initially did not engage in the services, but later completed a program in July 2021.

However, she failed to engage in any further mental-health program regarding

domestic violence to address her diagnosis of severe PTSD, and she did not appear

to benefit from the domestic-violence program she completed. She continued to

blame herself for domestic violence and to minimize it, and also failed to appreciate

the adverse impact of domestic violence on her children. Despite the no-contact

order, the agency found that she remained with father, and she indicated she would

always choose to stay with father. The GAL testified at the hearing that, despite

mother’s desire to keep her children, she has no ability to protect the children.

               Regarding (E)(4), while mother has taken some steps to address her

mental health and substance abuse, our review of the testimony indicates mother

has demonstrated a lack of commitment toward the children by her actions: she

failed to submit to alcohol testing since a relapse in March 2022; did not engage in

further counseling to address domestic violence in the home; continued to have

contact with father despite the no-contact order; and has indicated her desire to stay

with father.

               Pursuant to R.C. 2151.414(E), if the court determines, by clear and

convincing evidence, that one or more of the (E)(1)-(15) factors exist, the court shall

enter a finding that the child cannot be placed with either parent within a reasonable

time or should not be placed with either parent. See e.g., In re I.R., 8th Dist.

Cuyahoga No. 110410, 2021-Ohio-3103, ¶ 69 (based on its findings under
R.C. 2151.414(E), the juvenile court was required to find that the child could not be

placed with either of his parents within a reasonable time or should not be placed

with either parent), citing In re C.H., 8th Dist. Cuyahoga Nos. 82258 and 82852,

2003-Ohio-6854, ¶ 58. Because our review reflects clear and convincing evidence

relating to the (E)(1) and (E)(4) factors, the trial court properly found that N.S. and

T.S. cannot be placed with either parent within a reasonable time or should not be

placed with either parent.

      b. Best Interest of the Child

               Once the juvenile court determines that one of the five factors listed

in R.C. 2151.414(B)(1) is present, the court proceeds to an analysis of the child’s best

interest. The juvenile court is to undertake this analysis with the recognition that,

although parents have a constitutionally protected interest in raising their children,

that interest is not absolute and is always subject to the ultimate welfare of the child.

In re B.L., 10th Dist. Franklin No. 04AP-1108, 2005-Ohio-1151, at ¶ 7; and In re

N.M., 8th Dist. Cuyahoga No. 106131, 2018-Ohio-1100.

               In determining the best interest of the child, R.C. 2151.414(D)

mandates that the juvenile court consider all relevant factors, including, but not

limited to, the following:

      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home
      providers, and any other person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the child or through
      the child’s guardian ad litem, with due regard for the maturity of the
      child;
      (c) The custodial history of the child, including whether the child has
      been in the temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more months of
      a consecutive twenty-two-month period * * *;

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody to the agency;

      (e) Whether any of the factors in divisions (E)(7) to (11) of this section
      apply in relation to the parents and child.

               When analyzing the best interest of the child, “[t]here is not one

element that is given greater weight than the others pursuant to the statute.” In re

Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 56. Furthermore,

although family unity and blood relationship are vital factors to be carefully

considered, the paramount consideration is the best interest of the child. In re J.B.,

8th Dist. Cuyahoga Nos. 98566 and 98567, 2013-Ohio-1706, at ¶ 163.

              Here, the trial found permanent custody to be in the children’s best

interest after its consideration of (a) the interaction and interrelationship with their

parents, siblings, relatives, and foster parents, (b) the wishes of the children; (c) the

children’s custodial history, (d) the children’s need for a legally secure permanent

placement, and the report of the GAL. Our review of the record supports the court’s

determination.

               Regarding the (D)(1)(a) factor, although mother interacted positively

with the children, such as playing with them during visitations, she had difficulties

controlling their behaviors. As this court has recognized, the best interest of the
child requires permanency and a safe, secure environment, and the mere existence

of a good relationship is insufficient. In re K.M., 8th Dist. Cuyahoga No. 95374,

2011-Ohio-349, ¶ 23. Regarding the foster family, the children were observed to be

close to their foster family and close to each other. They have made significant

progress in their behaviors while under the foster family’s care.

               Regarding the (D)(1)(b) factor, the children, seven and five at the time

of the permanent-custody hearing, were not sufficiently verbal to express their

wishes. Where the children are too young to express their wishes, it is proper for the

juvenile court to consider the GAL’s recommendation as part of the (D)(1)(b)

analysis. In re M.D., 8th Dist. Cuyahoga Nos. 110957, 110958, and 110959, 2022-

Ohio-2672, ¶ 35. Here, the GAL recommended permanent custody based on his

concerns about mother’s ability to provide a safe home for the children.

               Regarding the (D)(1)(c) and (d) factors, the children were removed in

June 2020 and remained in the custody of CCDCFS since then. By the time of the

trial in March 2022, they have been in the agency’s custody for over 20 months. The

evidence also reflects the children’s need for a legally secure permanent placement:

mother is unable to provide a safe home for the children due to her desire to stay

with father despite domestic violence in the home, and no relative placement was

available.2


2 Mother argues that “domestic violence concerns alone, and in the face of otherwise
positive parenting assessments [and] case plan progress, cannot provide the sort of clearly
convincing evidence necessary to terminate a parent’s rights,” citing In re M.S., 2015-
Ohio-1847, 34 N.E.3d 420 (8th Dist.). Our review of M.S. indicates that the case, while
also involving domestic violence between the children’s parents, contains highly
               Our review therefore reflects the evidence before the trial court clearly

and convincingly demonstrated that permanent custody to the agency is in the best

interest of N.S. and T.S. pursuant to the R.C. 2151.414(D)(1) factors. Accordingly,

the court’s judgment granting permanent custody to CCDCFS is affirmed.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.




distinguishable facts. There, father appealed from the trial court’s judgment granting
permanent custody. In analyzing the best interest of the children, this court found the
factors under R.C. 2151.414(D)(1)(a) and (b) clearly weighed in favor of preserving the
family relationship despite domestic-violence issues: the children had a strong, loving
relationship with appellant; he had constant visitations with the children; there were no
concerns regarding his interactions with them; and the children had expressed a desire to
be with him. Regarding the (D)(1)(d) factor, this court noted that father had taken
significant steps toward completing the case plan and remedying the conditions which
had caused the children’s removal and, at one point, appellant came very close to
reunification with his children. The evidence also showed father consistently followed up
with services, obtained schooling and daycare for the children, and took care of the
children and their needs. Consequently, this court found no clear and convincing
evidence existed to show that a legally secure permanent placement cannot be achieved
without a grant of permanent custody. While M.S. also involved domestic violence, this
court’s decision was predicated on the specific facts present in that case and it does not
support a reversal here.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________________
MICHELLE J. SHEEHAN, JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
FRANK DANIEL CELEBREZZE, III, P.J., CONCURS (WITH SEPARATE
CONCURRING OPINION ATTACHED)


FRANK DANIEL CELEBREZZE, III, J., CONCURRING:

              I concur with the majority’s opinion and resolution of this matter.

Custody decisions are undoubtedly the most challenging and most important

decisions we make as judges. I respectfully write separately to emphasize the gravity

of protecting the children, and my hope that Mother will extricate herself from the

violence and the abuse.

              As an appellate jurist with more than 20 years of experience, a father,

and a grandfather, I am extremely concerned about the domestic violence inflicted

against Mother and the fact that such abuse was witnessed by the children in this

matter. During my time as a judge, my top priority has been protecting children,

women, and those who cannot protect themselves. This is our duty as jurists, and it

will continue to be my top priority as long as I am on the bench.

              In the instant matter, Mother has been given ample time to make

progress on her case plan, alleviate the concerns that caused the removal of the

children from her custody, and demonstrate that she is willing and able to provide a
safe, stable, and permanent home for these children. Unfortunately, Mother has

failed to take advantage of these opportunities. The record reflects that Mother

minimized the domestic violence in the home and blamed herself for it. While this

is common behavior for victims of domestic violence, the children must still be

protected. As noted by the GAL, it is clear that Mother does not have the ability to

protect the children. Mother has stated to the agency that she has no intention to

leave Father and that she would pick him over the children.

                In my view, Mother should reflect upon the totality of the horrific

circumstances in this case. It is critical that Mother understands and appreciates

that she is risking her own safety and well-being by continuing to associate with an

individual that has inflicted such abuse on her. When considering the history of this

case and the pattern of abuse, I am reminded of a song by The Red Jumpsuit

Apparatus — “Face Down.” My greatest hope for Mother is that, like the woman in

the song, she has finally reached the point where she has “had enough.” The vicious

cycle has gone on for too long, and it is imperative that Mother break the cycle to

save herself.